MARY'S OPINION HEADING                                           







                     NO. 12-04-00171-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS

LESLIE RAINEY,                                              §     APPEAL FROM THE 7TH
APPELLANT


V.                                                                         §     JUDICIAL DISTRICT COURT OF

FAIRWAY FORD D/B/A FAIRWAY FORD
MOTOR COMPANY D/B/A FORD AND
PRESTIGE FORD COMPANY,                       §     SMITH COUNTY, TEXAS
LIMITED PARTNERSHIP D/B/A
PRESTIGE FORD,
APPELLEES




MEMORANDUM OPINION
PER CURIAM
            This appeal is being dismissed for want of jurisdiction pursuant to Texas Rule of Appellate
Procedure 42.3(a).  The trial court’s judgment was signed on March 29, 2004.  Under rule of
appellate procedure 26.1(a), unless Appellant timely filed a motion for new trial or other post-
judgment motion which extended the appellate deadlines, his notice of appeal was due to have been
filed “within 30 days after the judgment [was] signed.”  Appellant filed no such motion;
consequently, the time for perfecting Appellant’s appeal was not extended.  Tex. R. App. P. 26.1(a). 
Therefore, Appellant’s notice of appeal was due on or before April 28, 2004.  Appellant filed his
notice of appeal on May 3, 2004.  Because the notice of appeal was not filed on or before April 28,
2004, this Court has no jurisdiction to consider the appeal.
            On June 7, 2004, this Court notified Appellant pursuant to rule of appellate procedure 42.3(a)
that his notice of appeal was untimely, and it informed him that unless on or before June 7, 2004 the
record was amended to establish the jurisdiction of this Court, the appeal would be dismissed. 
Appellant has neither responded to this Court’s dismissal notice nor established this Court’s
jurisdiction.  
            Because this Court is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of Appellate Procedure 26.1 and 26.3, we dismiss the appeal for want of
jurisdiction.  See Tex. R. App. P.  42.3(a).
Opinion delivered June 23, 2004. 
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
































(PUBLISH)












COURT OF APPEALS
TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
JUDGMENT
 
JUNE 23, 2004
 
NO. 12-04-00171-CV
 
LESLIE RAINEY,
Appellant
V.
FORD MOTOR COMPANY D/B/A
FAIRWAY FORD, FORD MOTOR COMPANY
D/B/A FORD AND PRESTIGE FORD COMPANY,
LIMITED PARTNERSHIP D/B/A PRESTIGE FORD
Appellees

 

 
  Appeal from the 7th Judicial District Court
  of Smith County, Texas. (Tr.Ct.No.01-0963-A)
 

 

 
                                    THIS CAUSE came to be heard on the appellate record; and the same being
inspected, it is this Court’s opinion that it is without jurisdiction over the appeal, and that the appeal
should be dismissed.
                                    It is therefore ORDERED, ADJUDGED and DECREED by the court that this
appeal be, and the same is, hereby Dismissed for Want of Jurisdiction, that Appellant, Leslie
Rainey, pay all costs of this appeal, and  this decision be certified to the court below for observance.
                                    By per curiam opinion.
                                    Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.

THE STATE OF TEXAS
M A N D A T E
TO THE 7TH JUDICIAL DISTRICT COURT OF SMITH COUNTY, GREETINGS:
 
            Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 23rd
day of June, 2004, the cause upon appeal to revise or reverse your judgment between
 
LESLIE RAINEY, Appellant
 
NO. 12-04-00171-CV and Tr. Ct. Case Number 01-0963-A
 
Opinion by Per Curiam.
 
FAIRWAY FORD D/B/A FAIRWAY FORD,
FORD MOTOR COMPANY D/B/A FORD AND PRESTIGE FORD
COMPANY, LIMITED PARTNERSHIP D/B/A PRESTIGE FORD, Appellees

was determined; and therein our said Court made its order in these words:
            THIS CAUSE came to be heard on the appellate record; and the same being inspected, it is
this Court’s opinion that it is without jurisdiction over the appeal, and that the appeal should be
dismissed.

            It is therefore ORDERED, ADJUDGED and DECREED by the court that this appeal be, and
the same is, hereby Dismissed for Want of Jurisdiction, that Appellant, Leslie Rainey, pay
all costs of this appeal, and  this decision be certified to the court below for observance.

            WHEREAS, YOU ARE HEREBY COMMANDED to observe the foregoing order of said
Court of Appeals for the Twelfth Court of Appeals District of Texas in this behalf, and in all things
have it duly recognized, obeyed, and executed.

            WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of said Court of
Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of Tyler,
this the ______ day of __________________, 200_.
 


                                    CATHY S. LUSK, CLERK
 
 
                                    By:_______________________________
                                         Deputy Clerk